

115 HR 4384 IH: Act to Sustain the Protection of Immigrant Residents Earned through TPS Act of 2017 
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4384IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Ms. Clarke of New York (for herself, Ms. Ros-Lehtinen, Ms. Jayapal, Ms. Lofgren, Ms. Jackson Lee, Mr. McGovern, Ms. Lee, Mr. Hastings, Ms. Wilson of Florida, and Mr. Correa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide protected status for certain aliens present
			 in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Act to Sustain the Protection of Immigrant Residents Earned through TPS Act of 2017  or the ASPIRE–TPS Act of 2017. 2.Protected status for certain aliens present in the United StatesThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 244 the following:
			
				244A.Protected status for certain aliens present in the United States
 (a)In generalNotwithstanding any other provision of law, including section 244(h), the Secretary of Homeland Security shall grant protected status under this section to an alien who meets the eligibility requirements under subsection (b).
 (b)Eligibility requirementsThe eligibility requirements are the following: (1)On January 1, 2017, the alien had been granted or was eligible for Deferred Enforced Departure or for temporary protected status under section 244.
 (2)The alien has continuously resided in the United States for the 5-year period prior to the date of the enactment of this section.
 (3)The alien is admissible as an immigrant, except as otherwise provided under paragraph (2)(A) of section 244, and is not ineligible under paragraph (2)(B) of such section, except that in making such a determination, no conviction for a misdemeanor which conviction occurred earlier than 6 years prior to the date on which the alien applies for status, or a renewal of such status, under this section may be considered.
 (4)To the extent and in a manner which the Secretary establishes, the alien registers for the protected status under this section during a registration period of not less than one year.
 (c)Duration of statusProtected status under this section shall be for a period of 6 years, and may be renewed for additional 6-year periods. An alien seeking to renew protected status under this section shall re-register with the Secretary.
					(d)Notice
 (1)In generalNot later than 30 days after the first day of the registration period under subsection (b)(4), the Secretary shall provide each alien who was granted temporary protected status under section 244 or Deferred Enforced Departure with information concerning protected status under this section.
						(2)Removal proceedings
 (A)In generalThe Secretary shall promptly notify any alien against whom removal proceedings are initiated who is a national of a country (or in the case of an alien having no nationality, the country in which the alien last habitually resided) that on January 1, 2017, was designated under section 244 or under the Deferred Enforced Departure program, that status under this section may be available.
 (B)Removal proceedings initiated prior to the date of enactmentThe Secretary shall promptly notify any alien who is in removal proceedings on the date of the enactment of this section and who is a national of a country (or in the case of an alien having no nationality, the country in which the alien last habitually resided) that on January 1, 2017, was designated under section 244 or under the Deferred Enforced Departure program, that status under this section may be available.
 (3)FormNotices under this paragraph shall be provided in a form and language that the alien can understand.
						(e)Temporary treatment for eligible aliens
 (1)Registration not availableIn the case of an alien who can establish a prima facie case of eligibility for protected status under this section, but for the fact that the period of registration under subsection (b)(4) has not begun, until the alien has had a reasonable opportunity to register during the first 30 days of such period, the Secretary shall provide the alien with work authorization under subsection (f), and shall not initiate or proceed with removal proceedings against the alien.
 (2)Determination pendingIn the case of an alien who establishes a prima facie case of eligibility for protected status under this section, until a final determination with respect to the alien's eligibility for such status has been made, the Secretary shall provide the alien with work authorization under subsection (f), and shall not initiate or proceed with removal proceedings against the alien.
						(f)Work authorization
 (1)In generalThe Secretary shall authorize each alien granted protected status under this section to engage in employment in the United States and provide the alien with an employment authorized endorsement or other appropriate work permit.
 (2)DurationWork authorization provided under this section shall be effective throughout the period the alien is in protected status.
 (g)FeesThe Secretary may require payment of a reasonable fee, in an amount not to exceed $50, as a condition of registering an alien under this section. The Secretary may impose a separate, additional fee for providing an alien with documentation of work authorization. Notwithstanding section 3302 of title 31, United States Code, all fees collected under this subparagraph shall be credited to the appropriation to be used in carrying out this section.
 (h)Withdrawal of protected statusThe Secretary shall withdraw protected status granted to an alien under this section if— (1)the Secretary finds that the alien was not in fact eligible for such status under this section; or
 (2)the alien fails, without good cause, to register with the Secretary at the end of each 36-month period after the granting of such status, in a form and manner specified by the Secretary.
						(i)Treatment of brief, casual, and innocent departures and certain other absences
 (1)In generalFor purposes of subsection (b)(2), an alien shall not be considered to have failed to maintain continuous residence in the United States by virtue of brief, casual, and innocent absences from the United States without regard to whether such absences were authorized by the Secretary.
 (2)Renewal of protected statusFor purposes of subsection (b)(2), in the case of an alien seeking to renew protected status under this section, absence from the United States for a continuous period, beginning on the date on which the Secretary most recently granted or renewed the alien’s protected status under this section—
 (A)of one year or less, shall not break the continuity of such residency requirement; and (B)of longer than one year, shall break the continuity of such residence, unless the applicant establishes to the satisfaction of the Secretary that he did not abandon his residence in the United States during such period.
							(j)Confidentiality
 (1)In generalThe Secretary may not disclose or use information provided under this section for the purpose of enforcing the immigration laws.
 (2)Referrals prohibitedThe Secretary may not refer any alien granted protected status under this section to U.S. Immigration and Customs Enforcement or to U.S. Customs and Border Protection.
 (3)ExceptionNotwithstanding paragraphs (1) and (2), the Secretary may disclose information provided under this section to Federal security and law enforcement agencies—
 (A)for assistance in the consideration of an application for protected status under this section; (B)to identify or prevent fraudulent claims for protected status under this section;
 (C)for national security purposes; and (D)in relation to the investigation or prosecution of any felony not related to the alien’s immigration status.
 (4)PenaltyWhoever knowingly discloses or uses information in violation of this subsection shall be fined not more than $10,000.
 (k)Treatment during period of protected statusDuring a period in which an alien is granted protected status under this section— (1)the alien shall be considered a qualified alien for purposes of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996;
 (2)the alien may travel abroad without the prior consent of the Secretary; and (3)for purposes of adjustment of status under section 245 and change of classification under section 248, the alien shall be considered as having been inspected and admitted into the United States, and as being in, and maintaining lawful status as a nonimmigrant.
 (l)ClarificationNothing in this section shall be construed as authorizing the Secretary to deny protected status to an alien based on the alien's immigration status or to require any alien, as a condition of being granted such status, either to relinquish nonimmigrant or other status the alien may have or to execute any waiver of other rights under this chapter. The granting of protected status under this section shall not be considered to be inconsistent with the granting of nonimmigrant status under this chapter.
					(m)Adjustment of status in cases of extreme hardship
 (1)In generalNotwithstanding any other provision of law, including section 244(h), the Secretary of Homeland Security shall adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien—
 (A)meets the eligibility requirements of paragraphs (1) and (3) of subsection (b); (B)establishes that removal would result in extreme hardship to the alien or to the alien’s United States citizen or lawful permanent resident spouse, parent, or child; and
 (C)submits an application to the Secretary. (2)Numerical limitations do not applyThe numerical limitations of sections 201 and 202 shall not apply to the adjustment of aliens to lawful permanent resident status under this section.
 (3)Rule of constructionThis subsection does not prevent an alien granted protected status under this section who does not meet the requirement of paragraph (1)(B) from adjusting status under section 245.
 (n)ReviewThe Secretary shall establish a process for an alien denied protected status under this section to seek review of such a determination. Such process shall not prevent an alien from asserting eligibility for status under this section in removal proceedings..
		3.Temporary protected status clarifications
 (a)Expunged convictions not a barSection 244(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)) is amended by adding at the end the following:
				
 (C)ConvictionFor purposes of this paragraph, the term conviction does not include an adjudication or judgment of guilt that has been dismissed, expunged, deferred, annulled, invalidated, withheld, or vacated, an order of probation without entry of judgment, or any similar disposition..
 (b)Aliens considered inspected and admitted into the United StatesSection 244(f)(4) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(4)) is amended by inserting after considered the following: as having been inspected and admitted into the United States, and.
 4.Report on protected statusOn the date that is 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Homeland Security shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate a report that includes, for the previous 90-day period—
 (1)the number of aliens who submitted applications to the Secretary for protected status under section 244A of the Immigration and Nationality Act;
 (2)the number of such applications that were approved; (3)the number of aliens present in the United States with protected status, including information related to the States in which such aliens reside, the ages of such aliens, and the duration of their residence in the United States; and
 (4)any additional information determined appropriate by the Secretary. 